DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:
Line 18 of page should be corrected to read “The installation of the sealing member 30 is easy and the users do not need”.
The first paragraph of page 7 should be corrected to read more clearly. Examiner proposes an amendment in the fashion of “Furthermore, because the positioning hole 331 is an elongate hole, and the first and second holes 11, 21 of the vehicle roof racks 100 of different brands may not be perfectly aligned with each other, this allows for the at least one bolt “S” to adjustably extend through the first and second holes 11, 21 and the positioning hole 331, so as to connect the male end 10 to the female end 20.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 6,425,508) in view of Schmid et al. (WO-2016100537).
Regarding claim 1, Cole discloses of a water-proof sealing structure for vehicle roof racks (Fig. 1-6), comprising:

a second pipe (118) having a female end (132) which includes a second hole defined through a wall thereof (bolt 64 is passed through a second hole of the female end, see Fig. 3), an outer diameter of the male end of the first pipe being smaller than an inner diameter of the female end of the second pipe (as can be seen in Fig. 3 due to the male end being received within the female end), the male end being inserted into the female end (see Fig. 3);
a sealing member (50) having a first end (see ‘A’ in Annotated Fig. 1 below), a second end (see ‘B’ in Annotated Fig. 1) and a shank (see ‘C’ in Annotated Fig. 1) formed between the first and second ends, the first end of the sealing member having at least one first sealing portion (54b) which seals an inner periphery of the male end (Col. 6 lines 56-60 state sealing portions form a barrier against moisture), the second end of the sealing member having at least one second sealing portion (54a), the shank having a positioning hole (formed via opening 56 and 62) defined radially (as seen in Fig. 3), and
at least one bolt (64) extending through the first and second holes and the positioning hole to connect the male end to the female end (it can be seen in Fig. 3 extends through the first and second holes and opening 56 of the positioning hole to connect the male and female ends), the at least one bolt including a head (see ‘D’ in Annotated Fig. 1) and a threaded rod (see ‘E’ in Annotated Fig. 1) which extends from the head, and a distal end of the threaded rod extending through the positioning hole (it 

    PNG
    media_image1.png
    314
    321
    media_image1.png
    Greyscale

Cole does not explicitly disclose wherein the second sealing portion seals an opening of the male end and seals an inner periphery of the female end.
Schmid (Fig. 1-8D) teaches a similar structure joining tubular pipes together, comprising a first pipe (60), a second pipe (50), a sealing member (30) joining the pipes together, and wherein the sealing member has a sealing portion (see ‘F’ in Annotated Fig. 2 below) which seals an opening of the first pipe (35 of sealing portion encloses opening 22 of the first pipe as seen in the figures; i.e. it seals the opening of the first pipe) and an inner periphery of the second pipe (it can be seen that annular members 32, Fig. 3 shows them being annular, of the sealing portion are pressed against an inner periphery of the second pipe; i.e. sealing its inner periphery), which serves to provide for a stronger connection between the two pipes by way of the sealing member engaging inner peripheries of both pipes.

    PNG
    media_image2.png
    201
    230
    media_image2.png
    Greyscale

Seeing as to how Cole states the sealing member may comprise more contact points (54a, 54b; see Col. 6 lines 60-62), it would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cole with the teachings of Schmid, to have the second sealing portion seal an opening of the male end and seal an inner periphery of the female end of the second pipe, as in doing so would provide for a stronger connection between the two pipes.
Regarding claim 3, Cole does not explicitly disclose wherein the at least one first sealing portion includes multiple layers which are arranged in a cone shape.
Schmid (Fig. 1-8D) teaches a similar structure having a sealing member (30) connected to a pipe (50), wherein the sealing member has a sealing portion (see ‘F’ in Annotated Fig. 2) which includes multiple layers (32) that are arranged in a cone shape (see Annotated Fig. 3 below, with extension lines from the layers that depict the conical shapes of the layers), providing for multiple engagement points of the sealing member within the pipe, and thereby increasing the connectivity between the sealing member and the pipe.

    PNG
    media_image3.png
    443
    345
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cole with the teachings of Schmid, to have the at least one first sealing portion include multiple layers arranged in a cone shape, as a means to provide for multiple engagement points of the sealing portion within the first pipe, and thereby increase the connecting between the sealing member and the pipe.
Regarding claim 4, Cole does not explicitly disclose wherein the at least one second sealing portion includes multiple layers which are arranged in a cone shape.
Schmid (Fig. 1-8D) teaches a similar structure having a sealing member (30) connected to a pipe (50), wherein the sealing member has a sealing portion (see ‘F’ in Annotated Fig. 2) which includes multiple layers (32) that are arranged in a cone shape (see Annotated Fig. 3, with extension lines from the layers that depict the conical shapes of the layers), providing for multiple engagement points of the sealing member within the pipe, and thereby increasing the connectivity between the sealing member and the pipe.

Regarding claim 5, Cole as modified by Schmid discloses wherein a diameter of the at least one first sealing portion is smaller than that of the at least one second sealing portion (as seen in the figures of Cole, the inner periphery of the male end has a smaller diameter than that of the inner periphery of the female end, and being that the second sealing portion seals the inner periphery of the female end, as taught by Schmid, the second sealing portion will therefore have a diameter greater than that of the first sealing portion).
Regarding claim 6, Cole as modified by Schmid discloses wherein the shank includes a third sealing portion formed thereto (see third sealing portion ‘G’ in Annotated Fig. 4 below), the positioning hole is located between the at least one first sealing portion and the third sealing portion (as seen in the figures of Cole) so as to form a room (see ‘H’ in Annotated Fig. 4) between the at least one sealing portion and the third sealing portion.

    PNG
    media_image4.png
    427
    542
    media_image4.png
    Greyscale

Regarding claim 7, Cole ad modified by Schmid discloses wherein the positioning hole is an elongate hole (see elongation of positioning hole ‘I’ in Annotated Fig. 5 below).

    PNG
    media_image5.png
    411
    542
    media_image5.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Schmid, as applied to claim 1 above, and in further view of Flury (CH-707265).
Regarding claim 2, Cole fails to explicitly disclose wherein the first hole includes first threads defined in an inner periphery thereof, the second hole includes second threads defined in an inner periphery thereof.

It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify Cole with the teachings of Flury, to have the first and second holes include first and second threads defined on inner peripheries thereof, respectively, as a means to provide for stronger engagement of the bolt within the holes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619